The complainant and respondent have each presented forms of issues for the jury trial which has been claimed.
In the present stage of the case, the plea makes the issue to be tried: and the forms proposed by the respondent present the questions raised by the plea, and those only, and must therefore be adopted.
The complainant proposes several questions which may be important as affecting the main issue, by way of evidence; of which may possibly become important in some subsequent stage of the case; but which cannot now be proposed to the jury, as the issues must be confined to the plea.
Order accordingly.
The case again came before the court on a motion made by the complainant for a rehearing of the order fixing the issues, and of the order allowing the respondent's plea, as amended and filed July 2, 1874.